ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Kratos Defense & Rocket Support            )      ASBCA No. 60128
 Services, Inc.                            )
                                            )
Under Contract No. NOOl 78-04-D-4037        )

APPEARANCES FOR THE APPELLANT:                    Rebecca E. Pearson, Esq.
                                                  J. Scott Hommer, III, Esq.
                                                  Elizabeth A. Buehler, Esq.
                                                    Venable LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Srikanti Schaffner, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Carson, CA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 2 June 2016

                                                                        f,;i_
                                                ~~#
                                                     /-?;?

                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60128, Appeal ofKratos Defense &
Rocket Support Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2